Citation Nr: 9926728	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to March 
1994.  He had service in Southwest Asia during the Persian 
Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In January 1999, the veteran withdrew, in writing, issues of 
entitlement to service connection for spina bifida; 
entitlement to service connection for the residuals of a 
fracture of the left thumb; and entitlement to service 
connection for arthritis of the right middle finger.  
38 C.F.R. § 20.204(c) (1998).  Accordingly, those issues are 
not before the Board and will not be considered below.  The 
only issue which the veteran did not withdraw was entitlement 
to service connection for bilateral elbow disability.

In March 1999, during the course of the appeal, the RO 
granted entitlement to service connection for hypothyroidism, 
manifested by fatigue, joint pain, mental depression, and 
weight gain. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim of entitlement to direct service connection for 
a bilateral elbow disability is not plausible.




CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
elbow disability, other than joint pain associated with the 
veteran's service-connected hypothyroidism, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a bilateral elbow 
disability.  Service connection connotes many factors, but 
basically, it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For certain disabilities, such as 
arthritis, service connection may be presumed when that 
disability is shown to a degree of 10 percent within one year 
of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

The veteran's service medical records show periodic 
complaints of pain in various joints, including his elbows 
(See, e.g., outpatient reports, dated in September and 
November 1993).  In September 1993, it was noted that he had 
arthritis; however, neither that nor any other disease or 
injury of his elbows was ever confirmed in service.  In fact, 
the evidence shows, and the veteran acknowledges, that 
arthritis has never been confirmed (See, for example, the 
transcript of the veteran's hearing on appeal held at the RO 
in July 1996).  

The evidence shows that the veteran's complaint of elbow pain 
was attributed to bursitis on VA examination in November 
1994.  The diagnosis at the time of a subsequent VA 
examination in July 1997 was multiple joint arthralgia. In 
February 1999, it was concluded by a VA physician that the 
veteran likely had had subclinical hypothyroidism since July 
1993, the symptoms of which included joint pain. As noted 
above, service connection for hypothyroidism, manifested by 
fatigue, joint pain, mental depression, and weight gain was 
recognized in March 1999. 38 C.F.R. § 4.14 (1998) prohibits 
the evaluation of the same disability under various diagnoses 
as well as the evaluation of the same manifestation under 
different diagnoses are to be avoided. Here, no competent 
medical evidence has been submitted to suggest that there is 
any basis for the bilateral elbow pain reported by the 
veteran other than the hypothyroidism already service-
connected. Although a lay person such as the veteran is 
competent under the law to describe the symptoms he has seen 
or experienced, he is not competent to render a diagnosis, or 
to offer a medical opinion attributing a disability to 
service or to an incident of service origin, as this requires 
medical expertise.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran has maintained that his elbow disability is the 
result of undiagnosed illness associated with his 
participation in the Persian Gulf War.  A Persian Gulf War 
veteran is entitled to compensation if there are objective 
indications of chronic disability manifested by various signs 
or symptoms, such as joint pain.  The indications must have 
become manifest during active service in the Southwest Asia 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  In this case, however, the veteran's elbow 
disability has been attributed a known clinical diagnosis, 
hypothyroidism.  Such a diagnosis precludes presumptive 
service connection under 38 U.S.C.A. § 1117. 

In the absence of evidence of a disability other than 
hypothyroidism to account for the reported bilateral elbow 
pain, the claim for service connection for a bilateral elbow 
disability is not well-grounded and thus must be denied.  
38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.303, 3.317, 
4.14.

Although the Board has disposed of the claim of entitlement 
to service connection for a bilateral elbow disability on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Entitlement to service connection for bilateral elbow 
disability is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

